Citation Nr: 9913567	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of Agent 
Orange exposure, claimed as chloracne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO) denying entitlement to the veteran for service 
connection for a skin disorder, residual of Agent Orange 
exposure, to include chloracne.

The RO denied service connection for pyoderma as a residual 
of Agent Orange exposure in December 1980.  In November 1992, 
service connection for chloracne was denied.  This appeal 
ensues from an April 1994 decision denying service connection 
on a presumptive basis for a skin disorder claimed as a 
residual of Agent Orange exposure.  This case was remanded in 
September 1996, and in May 1997 for VA Agent Orange and 
dermatological examinations.

FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has chloracne or had chloracne within one year of 
separation from service.

2.  There is no competent medical evidence of a nexus between 
the veteran's current skin disorder and his period of active 
service.


CONCLUSION OF LAW

The veteran's claim for service connection for a skin 
disorder, residuals of exposure to Agent Orange, to include 
chloracne, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98

In addition, the law provides that certain diseases 
associated with exposure to herbicide agents, including Agent 
Orange, may be presumed to have been incurred in service 
provided they become manifest to a compensable degree within 
the required time following service.  38 C.F.R. 
§ 3.307(a)(6).  Diseases subject to this presumption of 
service connection include chloracne or other acneform 
diseases consistent with chloracne.  38 C.F.R. § 3.309(e).

Service medical records contain no indication of a skin 
disorder in service.  The veteran stated in his substantive 
appeal that six months after separation from service he 
developed rashes and patches which felt like burns.  He self-
treated these with creams, lotions and other over the counter 
medications.  He alleges that he sought treatment at a VA 
medical facility in approximately 1977 but received no 
solution.  Private medical records show he was treated 
periodically by a private general practioner from November 
1977 to April 1989 for skin conditions variously diagnosed as 
sunburn, poison ivy, pruritis, and probable Agent Orange 
dermatitis based upon a history of Agent Orange exposure 
provided by the veteran.  The claims file contains a 
September 1980 statement from a private physican in which the 
veteran's condition is described as a pustular eruption over 
the area of the undershorts, chest and arms of approximately 
seven years duration with varying severity.  The statement 
indicates that the physician examined the veteran on the date 
the statement was written; thus, the information regarding 
duration and severity is by history from the veteran.  An 
October 1980 statement from a different private physician 
states that the veteran has seen the physician since December 
1973 and that the veteran has a generalized papular to 
vesicular eruption especially on the trunk and arms since 
1971 (by history), characterized as pruritic, irritating and 
disfiguring.  The physician was informed by the veteran of 
exposure to Agent Orange.

VA medical center (VAMC) treatment records from the Ft. 
Wayne, Indiana facility have been requested by the RO both 
directly and through the veteran on several occasions.  The 
claims file contains records dated August through September 
1980 which appear to be linked to the veteran's Agent Orange 
examination.  A dermatology consult shows a diagnosis was 
given in September 1980 of pyoderma (folliculitis).  Although 
the veteran has stated that he went to the Ft. Wayne, Indiana 
VAMC seven times and that he was diagnosed with chloracne, 
there is no record of treatment from those visits, nor is 
there record of a diagnosis of chloracne.  Notes from the 
Agent Orange examination state that the veteran has acne on 
his back and gluteal region, but there is no further 
discussion of the form of acne observed.

Subsequent to the first remand, a new Agent Orange 
examination was performed in November 1996.  The examiner did 
not observe any of the disorders listed in 38 C.F.R. 
§ 3.309(e) which would trigger the Agent Orange service 
connection presumption.  The veteran was referred for a 
dermatological consult in December 1996, resulting in a 
diagnosis of erythroderma.

The second remand opinion requested more specific 
dermatological findings.  Consequently, a dermatology 
examination was performed in July 1997 and a diagnosis of 
staph folluculitis and seborrheic dermatitis was given.  In a 
separate opinion dated in January 1998, the examiner opined 
that the veteran manifested no evidence of chloracne and that 
it was his belief that the veteran's condition had no 
relationship to exposure to Agent Orange.

There is no evidence that the veteran manifested his current 
disorders of staph folliculitis and seborrheic dermatitis, or 
any other skin condition, during service.  There is no 
medical evidence of a nexus between the veteran's current 
skin disorders and his period of service.  In order to 
establish the nexus component of a well-grounded claim, the 
veteran must present competent medical evidence linking his 
current condition to his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  In the absence of competent medical evidence 
linking the current disability to an in-service injury or 
disease, service connection is not established.  See Epps, 
126 F.3d at 1467-68.  

Although his diagnosed skin disorders are not listed in 
38 C.F.R. § 3.309(e), the veteran is not precluded from 
establishing direct service connection due to Agent Orange if 
he presents evidence of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  However, the 
veteran has produced no competent medical evidence of a 
causal relationship between Agent Orange and his skin 
disorder of staph folliculitis and seborrheic dermatitis.  
Where medical etiology is at issue, competent medical 
evidence is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
contains contrary evidence from the July 1997 dermatological 
examination, refuting the theory that the veteran's skin 
disorder is related to Agent Orange exposure in service.  The 
veteran's claim for direct service connection for his current 
skin disorder is not well grounded.

Nor is the veteran entitled to presumptive service connection 
due to Agent Orange exposure.  Under VA law, exposure to 
Agent Orange is presumed if the veteran manifests a condition 
listed at 38 C.F.R. § 3.309(e).  38 C.F.R § 3.307(a)(6); see 
Brock v. Brown, 10 Vet. App. 155, 162.  With respect to 
chloracne and other acneform diseases consistent with 
chloracne, the condition must be manifested to a compensable 
degree within one year of serving in Vietnam.  38 C.F.R. 
§ 3.307(a)6)(ii).  If Agent Orange exposure is presumed due 
to manifestation of a listed disease within the applicable 
time period, then service connection is established.  
38 C.F.R. § 3.307(a).  The veteran did not manifest chloracne 
within one year of service in Vietnam.  In fact, a careful 
review of the record reveals that the veteran has never been 
diagnosed with chloracne.  The only mention of acne at all 
was in 1980, at least 7 years after the veteran served in 
Vietnam, and without any indication that the observed acne 
was consistent with chloracne.  Thus, the veteran does not 
meet the criteria for establishing presumptive service 
connection.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.


ORDER

Service connection for residuals of Agent Orange exposure, 
claimed as chloracne is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

